El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Este caso difiere de El Piteólo de Puerto Rico, represen-*147tado por Guillermo Esteves, Comisionado del Interior, v. Narciso y Violante Rabell Cabrero, ante, .p. 130 en dos puntos importantes.
Aquí se solicita el mjimcbion en nn caso directo contra el Comisionado del Interior y no está radicado como nn in-cidente de mi caso de expropiación ya comenzado. Segundo, el remedio solicitado en este caso, entre otras cosas, es nn injunction mandatorio para reponer al demandante en la posesión de sn propiedad. Partiendo de la base de los Pe-chos alegados, de conformidad con los principios sentados en el caso anterior, procede naturalmente nn injunction contra el Comisionado y la única cuestión envuelta es si en el presente caso procede nn injunction mandatorio. Sin embargo, no vemos cómo se puede llegar a otra conclusión que no sea qne cuando la propiedad privada es tomada sin ha-cerse la debida compensación, como se describe en la de-manda, los funcionarios del 'gobierno que se incautan de ella deben devolverla al demandante en cuanto fuere posi-ble en las mismas condiciones en que estaba la propiedad cuando se efectuó la usurpación. Como pudiera surgir al-guna cuestión de hecho, la resolución apelada debe revo-carse y el caso devolverse para que se libre el auto solicitado o para ulteriores procedimientos no inconsistentes con está opinión.
El Juez Asociado Señor Hutchison no intervino.